internal_revenue_service department of the treasury uniform issue list no washington fohog1646 dirk irr kk ik kerr kkrekekekreerkrreke kkk ker eker riker err eia attn rake ek k kkk arke eker ek kkk rr krkrkkererhe eere person to contact khkkkkekaekrekekrerk telephone number krrkrkkekekrerekeke refer reply to op e ep t date jan legend state employer plan x benefit structure y municipal resolu- kkk shak keke kkk kee keke keke eee eeke kee a rra keir rrr rarrerrer ek krekkkekkekkekrkeer ekrkkekekekrekkeekeeke eker eere kerr rere kreekkekeeekereeerrekeeerereererekrkekrkkrkek rrekrekerekrkkeekrerkererkeekerererrerrekkeekeer tion z ork kekkkkekrkekekkekrekerkekrkekrkererreekeeeerker ladies and gentlemen by letter dated date as supplemented by additional correspondence dated date your authorized representative requested on your behalf a private ruling concerning the federal_income_tax consequences of certain contributions to the plan x under sec_414 of the internal_revenue_code code in support of this ruling_request you have submitted the following facts and made the following representations the employer is a municipality located in the above-named the employer’s employees participate in plan x the state pension fund administered by the state for state and municipal employees a qualified_plan under sec_401 of the code mandatory upon becoming employed by local governmental authorities such as the employer membership in plan x is with certain exemptions plan x is plan x is funded in part by mandatory employee contributions of or percent of compensation depending upon a particular employee’s job classification in order to allow its employees to pay their mandatory employee contributions o2 kekekkrekerkerekkeker 1e90t6 to plan x on a pre-tax basis the employer previously agreed by resolution to pick up those contributions pursuant to a pick-up arrangement under sec_414 of the code the internal_revenue_service previously ruled that the employer has a valid pick-up arrangement regarding these mandatory_contributions under which the contributions are treated as employer contributions that are not includible in the gross_income of employees on whose behalf the contributions are made state statutes now also provide benefit structure y which by elective officials the statutes allow purchase of this permissive service for prior service allows state employees and employees of participating local governments to purchase additional retirement benefits referred to as permissive_service_credit for various periods of service that have not been funded by the regular contributions described above credit for a period of leave of absence or federal service veteran re-employed by a prior public employer restoration of membership in plan x and upon reinstatement after a leave of absence to united_states employment service state statutes also authorize a municipality such as the employer to establish a pick-up plan pursuant to sec_414 of the code that allows employees to purchase the permissive service credits with pre-tax dollars for municipal out-of-state by an eligible by eligible veterans for upon request plan x administrators provide a participating employee with a payroll deduction form which describes the service_credit to be purchased under benefit structure y the cost of the benefit and various payment plans available to participants may not increase or decrease his or her payment allotment participant also is prohibited from terminating his payroll deduction election unless he or she has terminated employment or all such service_credit has been purchased with employer pick-up contributions an employee who has elected the pick-up deduction a to facilitate the purchase of permissive_service_credit the employer enacted on rkakkeek under benefit structure y x k municipal resolution z effective k kkrrkk kek municipal resolution z provides for the pick-up of permissive service credits elected by its employees affirms plan x rules regarding benefit structure y and provides that any person electing to have the employer pick up assume and pay its employee contributions shall not thereafter have the option of choosing to receive the payroll deduction directly electing employees also are prohibited from increasing gecreasing or terminating the amount of the pick-up deduction municipal resolution z d n o f o o ‘ r e kekekekkekrkekkekkekkekkek plan x will not accept employer pick-up contributions for more than one type of permissive_service_credit at a time payroll deduction form is required for each type of service_credit being purchased a separate based on the foregoing statements and representations you have requested the following rulings employee contributions made by payroll deduction for the purchase of permissive service credits under benefit structure y in plan x that are picked up by the employer on or after date pursuant to the rules of plan x and municipal resolution z are to be treated as employer contributions for federal_income_tax purposes no part of the amount of the pick-up by the employer shall be includible in the gross_income of any employee of the employer on whose behalf the pick-up is made for the year in which such contribution is made such contributions are excepted from the definition of wages as set forth in sec_3401 of the code and no part of the amount of the pick-up constitutes wages for federal_income_tax withholding purposes in the taxable_year in which contributed to plan xx sec_414 of the code provides that contributions otherwise designated as employee contributions shall be treated as employer contributions if a plan determined to be qualified under sec_401 of the code the plan is established by a state government or a political_subdivision thereof and the contributions are picked up by the governmental employer such contributions are made to the federal_income_tax treatment to be accorded in that revenue_ruling the contributions which are picked up by the employer within the meaning of sec_414 of the code is specified in revrul_77_462 c b employer school district agreed to assume and pay the amounts employees were required by state law to contribute to a state pension_plan district’s picked-up contributions to the plan are excluded from the employees’ income until such time as they are distributed to the employees provisions of sec_3401 of the code the school district’s contributions to the plan are excluded from wages for purposes of the collection of income_tax at the source of wages therefore no withholding is required from the employees’ salaries with respect to such picked-up contributions revrul_77_462 concluded that the school the revenue_ruling also held that under the a krkkkekkekrekkerereer oo a to i - we poy the issue of whether contributions have been picked up by an the employer must specify that the employer within the meaning of sec_414 of the code is addressed in revenue rulings and c b these revenue rulings established that the following two criteria must be met contributions although designated as employee contributions are being paid_by the employer in lieu of contributions by the employee and the employee must not be given the option of choosing to receive amounts directly instead of having them paid_by the employer into the retirement_plan immaterial whether an employer picks up contributions through a reduction in salary an offset against future salary increases or a combination of both furthermore it is in order to satisfy revenue rulings and with revrul_87_10 held provides that the required specification of respect to particular contributions revrul_87_10 c b designated employee contributions must be completed before the period to which such contributions relate that government employees may not exclude from current gross_income designated employee contributions to a qualified_plan that relate to compensation earned for services prior to the date of the last governmental action necessary to effect the employer pick up effect the pick up has not taken place the designated employee contributions being paid_by the employer are actually employee contributions paid_by the employee and recharacterized at a later date tributions as paid_by the employing unit ie the retroactive pick-up of designated employee contributions by a governmental employer is not permitted under sec_414 of the code the retroactive specification of designated employee con- if this last governmental action necessary to in this case the rules of plan x and the provisions of municipal resolution z provide that the employer will pick up and pay the employee contributions made to plan x for the purchase of permissive_service_credit under benefit structure y of plan x and municipal resolution further provide that once a pick-up election is made an employee may not elect to receive the contributions directly in cash instead of having them paid the plan x rules and municipal into plan x by the employer resolution z meet therefore the criteria established under revenue rulings and for a valid pick-up by an employer of employee contributions to a governmental_plan the rules hhrk kirke kicker reekekr ke ltnarr d a f n q a accordingly it is ruled that employee contributions for the purchase of permissive service credits under benefit structure y have been picked up by the employer on or after khkrrkkk kekk pursuant to the rules of plan x and municipal resolution z are to be treated as employer contributions under sec_414 of the code for federal_income_tax purposes in plan x that are or no part of the amount of the pick-up by the employer shall be includible in the gross_income of any employee of the employer on whose behalf the pick-up is made for the year in which such contributions are made because we have ruled that the amounts picked up by the employer are to be treated as employer contributions they are excepted from the definition of wages as set forth in sec_3401 of the code and no part of the amount of the pick-up constitutes wages for federal_income_tax withholding purposes in the taxable_year in which contributed to plan xx these rulings are based on the assumption that plan x will continue to be qualified under sec_401 of the code at the time of the proposed contributions expressed as to whether the amounts in question are subject_to tax under the federal_insurance_contributions_act and no opinion is expressed as to whether the amounts in question are being paid pursuant to a salary reduction agreement within the meaning of sec_3121 of the code also no opinion is a copy of this private_letter_ruling has been forwarded to your authorized representative in accordance with a power_of_attorney on file in this office sincerely dohan de gcg john swieca chief employee_plans technical branch i enclosures deleted copy of this letter notice of intention to disclose notice copy of notification letter form to authorized representative
